            Case 1:15-cv-06549-CM Document 189 Filed 01/02/19 Page 1 of 1
            Case 1:15-cv-06549-CM-RWL Document 190 Filed 01/03/19 Page 1 of 1
                                                                                                              WHITE&CASE


                                                  ....
                                        .,,,_ ,.._,._.,..,._.
                                  ',,.,.,,,. ,...,,,,,_.,,

                                  .,, l1;;:·r-,., 4;;·.•"
                                    ~
                                                                ...--~-
                                                             ,_ ,..,...,..   __
                                                                        .................
                                                              ----------7,        ~,   .,,_,,..   ..,



                                  i .     .n,L ..,i.;.,.
                                                                                      '
                                                                                      I,'I
                                      l:OCU.\IG~T                                                       :j
                                  I ELEC'l RO'.'(ICALL Y FILED Ii
                                                                                       jl
                                  1


January 2, 2019                   I
                                  ii DOC#:__                                                            I·1   w~,re & Case 1.1 P

VIA ECF                           l     DAT::= :-H.ED: --                              }J     L~:..:·   !·
                                                                                                              1221 Avenue of tre Arrier,cas
                                                                                                              New York, NV 10020 1095
                                                                                                              T .. '. 212 819 8200

The Honorable Colleen McMahon                                                                                 whirecase com

United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Sergeants Benevolent Association Health & Welfare Fund v. Actavis, pie, et al., Case
    No. 15-cv-06549-CM (S.D.N.Y.)

Dear Judge McMahon:

        Forest Laboratories, LLC, Actavis plc, Merz Pharmaceuticals GmbH, Merz GmbH & Co.
KGaA, and Merz Pharma GmbH & Co. KGaA (collectively, "Forest and Merz Defendants")
respectfully request a 30-day extension of the deadline to file their respective answers to the
operative complaint, from January 9, 2019 to February 8, 2019. Forest and Merz Defendants have
not previously requested an extension to file their answers in this action. Plaintiff has agreed to
this request. The requested extension will not affect any other scheduled deadlines.



Respectfully submitted,


1W1;tn11£
Martin M. Toto

E mtoto@whitecase com
T +1 212 819 8852
